UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1083


KENNETH WILSON,

                    Plaintiff - Appellee,

             v.

GORDON J. PAINTER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. David J. Novak, District Judge. (3:20-cv-00645-DJN)


Submitted: November 22, 2021                                 Decided: December 9, 2021


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Julie A.C. Seyfarth, Andrew J. Fulwider, CHESTERFIELD COUNTY ATTORNEY’S
OFFICE, Chesterfield, Virginia, for Appellant. A. Moshe Sherman, Ericka M. Battle,
Thomas F. Coates, III, COATES & DAVENPORT, P.C., Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Wilson filed a 42 U.S.C. § 1983 amended complaint against Gordon J.

Painter asserting, inter alia, excessive force during a traffic stop and state law claims of

assault and battery. 1 Wilson alleged that Painter, a Chesterfield County police officer,

struck Wilson in the face and pulled him from his vehicle after Painter stopped him for a

defective headlight. Specifically, Wilson asserted that Painter blocked Wilson’s exit from

the vehicle, gave Wilson just 15 seconds to comply with his commands to exit the vehicle,

and punched Wilson in the face despite Wilson’s compliant and nonthreatening behavior.

Painter moved to dismiss Wilson’s amended complaint, arguing that he was entitled to

qualified immunity because he did not violate Wilson’s constitutional rights and was not

on notice that his use of force was unconstitutional. The district court denied Painter’s

motion, concluding that “a reasonable officer would understand that striking a suspect in

the face with a closed fist constitutes excessive force under the facts presented.” (J.A.

154). 2 For the reasons that follow, we affirm.

       We may exercise jurisdiction only over final decisions, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). Ordinarily, a district court’s

denial of a motion to dismiss is generally not immediately appealable. Occupy Columbia v.


       1
        Wilson raised additional claims against Painter and another defendant. However,
this appeal only concerns the district court’s denial of qualified immunity to Painter on
Wilson’s excessive force claim.
       2
           “J.A.” refers to the joint appendix filed by the parties in their appeal.

                                                 2
Haley, 738 F.3d 107, 115 (4th Cir. 2013). However, “a district court’s order rejecting

qualified immunity at the motion-to-dismiss stage of a proceeding is a final decision within

the meaning of § 1291,” Davis v. City of Greensboro, 770 F.3d 278, 282 (4th Cir. 2014)

(internal quotation marks omitted), provided that the court’s reasoning rests on the purely

legal determination that the facts do not establish a violation of a clearly established right,

Iko v. Shreve, 535 F.3d 225, 234-36 (4th Cir. 2008). Thus, “[o]ur review of such orders is

limited to a narrow legal question: if we take the facts as the district court gives them to us,

and we view those facts in the light most favorable to the plaintiff, is the defendant still

entitled to qualified immunity?” Williams v. Strickland, 917 F.3d 763, 768 (4th Cir. 2019)

(footnote omitted).

       Viewing the facts as the district court gave them to us, and in the light most

favorable to Wilson, id., we agree with the district court’s conclusion that Wilson plausibly

alleged that Painter “acted in a way that, as a matter of law, violated [Wilson’s] clearly

established . . . Fourth Amendment right to freedom from excessive force,” id. at 770; see

Smith v. Ray, 781 F.3d 95, 104 (4th Cir. 2015) (denying qualified immunity “based on the

simple fact that the officer took a situation where there obviously was no need for the use

of any significant force and yet took an unreasonably aggressive tack that quickly escalated

it”). We therefore affirm the district court’s order. Wilson v. Painter, No. 3:20-cv-00645-

DJN (E.D. Va. Dec. 21, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                  AFFIRMED

                                               3